Citation Nr: 0901734	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  07-09 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Basic eligibility for entitlement to educational assistance 
benefits pursuant to Chapter 30, Title 38, United States 
Code.  


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from November 12, 2002 to 
April 2, 2005.  He served in Iraq from April 2003 to July 
2004 and was awarded a Combat Infantryman Badge.    

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of a Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma, that denied 
entitlement to educational benefits pursuant to Chapter 30, 
Title 38, United States Code.  


FINDINGS OF FACT

1.  The veteran served on active duty with the United States 
Army from November 12, 2002 to April 2, 2005 for a period of 
2 years, 4 months and 21 days.  

2.  The veteran's character of discharge was honorable and 
the veteran was not discharged from active duty for a 
service-connected disability, a preexisting medical condition 
not characterized as a disability, hardship, convenience of 
the Government, involuntarily for convenience of the 
Government as a result of a reduction in force, or for a 
physical or mental condition not characterized as a 
disability and not the result of his own willful misconduct, 
but which interfered with the performance of duty.

3.  The veteran's obligated period of service was six years.  


CONCLUSION OF LAW

The veteran's claim for basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, lacks legal merit and entitlement under the law.  
38 U.S.C.A. § 3011 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 21.7042(a) (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The governing legal criteria, as pertinent to this particular 
case, specify that in order to be eligible to receive 
educational benefits pursuant to Chapter 30, an individual, 
after June 30, 1985, must first become a member of the Armed 
Forces, if the obligated period of service is three years or 
more, serve at least three years of continuous active duty in 
the Forces...and is discharged from active duty with an 
honorable discharge.  38 U.S.C.A. § 3011(a); 
38 C.F.R. § 21.7042(a).  

However, an individual who does not meet the service 
requirements may be eligible for basic educational assistance 
when he or she is discharged or released from active duty for 
certain specified reasons.  These include when an individual 
is discharged or released from active duty for (1) a service-
connected disability, (2) for a medical condition which 
preexisted service on active duty and which VA determines is 
not service-connected, (3) discharge or release under 10 
U.S.C.A. § 1173 (hardship discharge), (4) for convenience of 
the Government, (5) involuntarily for the convenience of the 
Government as a result of a reduction in force, or (6) for a 
physical or mental condition that was not characterized as a 
disability and did not result from the individual's own 
willful misconduct but did interfere with the individual's 
performance of duty.  See 38 U.S.C.A. § 3011(a) (1) (A) (ii); 
38 C.F.R. § 21.7042(a) (5).  

In this case, the evidence reflects that the veteran had an 
obligated period of service of 6 years.  The evidence further 
shows that the veteran only served for 2 years, 4 months, and 
21 days.  The service records show that the veteran was not 
discharged from active duty for a service-connected 
disability, a preexisting medical condition not characterized 
as a disability, hardship, convenience of the Government, 
involuntarily for convenience of the Government as a result 
of a reduction in force, or for a physical or mental 
condition not characterized as a disability and not the 
result of his own willful misconduct, but which interfered 
with the performance of duty.  See the veteran's DD Form 214.  
Therefore, the veteran did not satisfy the requirements of 
38 U.S.C.A. § 3011(a), and is not eligible for Chapter 30 
education benefits. 

The Board is bound by the service department's determination 
for the reason of the veteran's separation from the military 
and is not at liberty to change such determination.  See Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992).  Thus, in light of 
the foregoing, the veteran is not eligible for Chapter 30 
benefits under 38 U.S.C.A. § 3011(a).  

The Board has carefully considered the contentions advanced 
by the veteran in this case.  The legal criteria governing 
eligibility for educational assistance benefits under Chapter 
30, Title 38, United States Code are, however, quite 
specific.  There is simply no legal basis to find the veteran 
eligible for educational assistance benefits under Chapter 
30, Title 38, United States Code.  As the disposition of this 
claim is based on the law, and not on the facts of the case, 
the claim must be denied based on a lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Board notes that the veteran may be eligible for the Post 
9-11 GI Bill education benefits based upon his honorable 
service.  The Post 9-11 GI Bill benefits are effective August 
1, 2009.  

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act (VCAA) provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the relevant evidence necessary to substantiate 
a claim for benefits under laws administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008).

In this regard, the Board observes that the record on appeal 
does not reflect that the veteran was notified of the VCAA as 
required by 38 U.S.C.A. § 5103(a).  However, upon further 
review, it is not clear that such notice is required in this 
case because the benefits sought are found in Chapter 30 of 
Title 38 and are not benefits contemplated by 38 U.S.C. §§ 
5100 et seq.  Cf. Barger v. Principi, 16 Vet. App. 132, 138 
(2002).

Also, as explained above, the Board finds that the law, and 
not the evidence, is dispositive in this case and therefore 
no further duty to assist exists.  The VCAA does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2002) (VCAA 
not applicable where law, not the factual evidence, is 
dispositive); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA 
has no effect on appeal limited to interpretation of law).


ORDER

Basic eligibility for educational assistance benefits under 
Chapter 30, Title 38, United States Code, is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


